Citation Nr: 1410002	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-46 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to an initial rating in excess of 10 percent for scars, right eyebrow and right forehead. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to October 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

A December 2007 rating decision granted service connection for scars, right eyebrow and right forehead, assigning a noncompensable disability rating effective November 6, 2006.  The Veteran appealed the decision, and in November 2008, the RO granted an increased rating of 10 percent, effective January 17, 2008.  In September 2009, the RO granted entitlement to an earlier effective date for the 10 percent evaluation for scars, due to clear and unmistakable error, assigning the 10 percent rating effective November 6, 2006.  As this is not the highest possible rating for this disability, the Veteran's claim for an increased evaluation for scars, right eyebrow and right forehead, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for cardiomyopathy addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the Veteran appears to assert entitlement to service connection for headaches, as secondary to service-connected scar, right elbow and right forehead, and entitlement to service connection for tingling, right eye, as secondary to service-connected scar, right elbow and right forehead.  See October 2007 VA examination; see April 2008 Veteran statement.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's laceration scars of the right eyebrow, right upper eyebrow, and right forehead are not painful or unstable, do not have visible or palpable tissue loss, and do not exhibit any characteristics of disfigurement.

2.  The Veteran's laceration scar of the right frontal scalp region exhibits one characteristic of disfigurement, is not painful or unstable, and does not have visible or palpable tissue loss. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scar, right eyebrow and right forehead have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.1, 4.7, 4.20, 4.118, DCs 7800, 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  VA has also obtained private treatment records relevant to the Veteran's claims.  In addition, VA afforded the Veteran adequate examinations and obtained adequate expert opinions in October 2007 and August 2008.  The examination reports additionally discussed the clinical findings as necessary to rate the Veteran's right eyebrow and right forehead scars under the applicable rating criteria, and discussed the impact of his disability on the Veteran's daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As noted above, the Veteran was afforded a December 2013 videoconference hearing before the undersigned VLJ, during which he presented oral argument.  On his November 2009 substantive appeal, the Veteran indicated he wished to appeal all of the issues listed on the September 2009 Statement of the Case (SOC), and requested a hearing before a VLJ.  The September 2008 SOC addressed the issues of entitlement to service connection for sleep apnea, entitlement to service connection for cardiomyopathy, and entitlement to an initial rating in excess of 10 percent for service-connected scars, right eyebrow and right forehead,

The Board notes that at the December 2013 hearing, the undersigned VLJ identified the issues on appeal as entitlement to service-connection for sleep apnea and entitlement to service-connection for cardiomyopathy.  The VLJ then specifically asked the Veteran's representative if he agreed that those were the issues on appeal for discussion at the hearing, to which he affirmatively responded.  Upon completion of the Veteran's testimony on the issues of service connection, the undersigned again specifically asked the Veteran and his representative if they had any additional information they would like to present.  Neither the Veteran nor his representative indicated they wished to discuss any issue beyond service connection for sleep apnea and cardiomyopathy.  The hearing transcript reveals that the Veteran was provided with the opportunity to provide testimony on the issue of entitlement to a disability rating in excess of 10 percent for his service-connected scars, but declined to do so.  Significantly, neither the Veteran nor his representative have asserted or identified any prejudice in the conduct of the hearings, and the transcript notes that the Veteran specifically stated that he felt that he had a fair hearing.   As such, the Board finds that the Veteran was afforded a fair opportunity for a hearing and the duty to assist the Veteran has been met.  
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

II.A.  Schedular Consideration

In a December 2007 rating decision, the Veteran was granted service-connection for scar, right eyebrow and right forehead, and assigned a noncompensable rating under Diagnostic Code 7804.  In January 2008, the Veteran filed a Notice of Disagreement with the noncompensable rating, asserting that a higher initial rating was warranted.  In a November 2008 rating decision, the RO assigned a 10 percent disability rating under DCs 7804-7800.  On appeal, the Veteran asserts that a higher rating is warranted.

The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended, effective October 23, 2008.  The revisions, affecting DCs 7800-7805, are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran previously rated under the pre-amended criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim in March 2007, and has not specifically requested such consideration.  However, as the September 2009 SOC appears to indicate analysis under the new criteria, the Board will also consider the claim under the old and new criteria in order to ascertain which version would accord him the highest rating.  The Veteran is entitled to the most favorable versions of a regulation that was revised during his appeal; however, the rating criteria cannot be applied prior to their effective date.  Kuzma v. Principi, 341 F.3d 1327 (2003).  Therefore, the prior version of the applicable DCs at 38 C.F.R. § 4.118 will be applied to the period on or after the effective date of the new regulation, and the amended version will be applied as of its effective date, to determine which is more advantageous to the Veteran.  38 C.F.R. § 4.118.

Under DC 7800 both prior to and after October 23, 2008, the eight characteristics of disfigurement for scars are: (1) Scar is 5 or more inches (13 or more centimeters (cm)) in length; (2) Scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square cm); (6) Skin texture abnormal (irrebular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square cm); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square cm).  38 C.F.R. § 4.118, DC 7800.

DC 7800, as in effect prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800 (in effect prior to October 23, 2008).

Under the revised criteria, effective from October 23, 2008, DC 7800 applies to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with the individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate DCs and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under DC 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  Id., Notes (4), (5). 

DC 7803, as in effect prior to October 23, 2008, provided that a superficial, unstable scar warrants a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) (in effect prior to October 23, 2008).  .  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  DC 7804, as in effect prior to October 23, 2008, provided that superficial scars painful on examination warrant a 10 percent rating.   

Under the criteria of revised DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.  

Under the criteria of revised DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2013). 

The Veteran's service treatment records reflect that in February 1987, he sustained a 3 cm laceration of the right eyebrow and received sutures.  The treating physician noted that the Veteran had no vision difficulties and no ecchymosis of the right orbit.  In November 1996, the Veteran sustained a laceration to the right forehead, approximately 1.5 inches in length, and again received sutures.  The Veteran had no dizziness, loss of consciousness, double vision, or blurry vision.  Upon removal of the sutures, the Veteran reported no complaints, and there was no keloid formation.  In December 1999, the Veteran again sustained a laceration over his right eyebrow, approximately 1.5 cm in length, for which he received 6 sutures.  

An October 2007 VA examination report notes the Veteran had a level scar present at two scars located above the right eyebrow, and a scar above the right forehead near the hairline measuring approximately 2.5 cm by 0.2 cm with hypopigmentation of less than six square inches.  There was no disfigurement, tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  There were no burn scars present.  The Veteran's scars over the face caused no distortion, and no asymmetry of the nose, chin, forehead, eyes, ears, cheeks, or lips.  The Veteran reported no limitation due to the condition. 

The October 2007 examiner additionally conducted a cranial nerve examination, and noted that the scar does not cause pain.  The Veteran reported current symptoms of headaches, treated with Tylenol medication, and did not report any hospitalization or surgery.  The Veteran additionally reported general improvement over time. 

In an April 2008 statement submitted to the RO, the Veteran reported that the scar over his right eyebrow now results in an "erratic tinkling sensation" in his right eyelid, which is very annoying. 

An August 2008 VA examination report indicates the Veteran reported scars on his right eyebrow and right forehead, with symptoms of a tingling sensation in the right eye, which affects his concentration level.  

Upon physical examination, the examiner noted four distinct scars.  There was a level scar at the right eyebrow, measuring about 3.1 cm by 0.2 cm.  The scar had hypopigmentation of less than six square inches, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.

A level scar located at the right upper eyebrow measured about 4.2 cm by 0.2 cm.  The scar had hypopigmentation of less than six square inches, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.

A level scar located at the right forehead measured about 2.1 cm by 0.1 cm.  The scar had hypopigmentation of less than six square inches, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.

Finally, the examiner noted an elevated scar at the right frontal scalp region which measured about 2.5 cm by 0.4 cm.  The scar had hypopigmentation of less than six square inches, with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.  There were no burn scars present, and the scars over the face caused no distortion.  The face scars did not cause any asymmetry of the nose, chin, eyes, ears, cheeks, or lips, but did cause asymmetry of the forehead.  The examiner specifically found no joint abnormality, and additionally noted that the effect of the condition on the Veteran's daily activity was normal activity with no affect. 

Based on the above evidence, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected scar is not warranted.  The August 2008 VA examination report indicates the Veteran's scar of the right frontal scalp region was elevated.  Thus, he had one of the 8 characteristics of disfigurement, a scar with surface contour that is elevated or depressed on palpation.  However, he did not have any of the other 8 characteristics of disfigurement with respect to the scars of his right frontal scalp region, right forehead, right eyebrow, or right upper eyebrow.  Though the examiner reported that the Veteran's scars result in asymmetry of the forehead, he additionally noted that there was no visible or palpable tissue loss for any of the scars.  Thus, the Veteran is not entitled to a higher rating under DC 7800.  38 C.F.R. § 4.118 (as in effect prior to and as of Oct. 23, 2008).  

The October 2007 and August 2008 VA examination reports do not reflect that the Veteran's scars were unstable, and the October 2007 examination report specifically noted that the condition did not cause pain.  Though the Veteran reported a tingling in his eye at the August 2008 examination, tingling does not constitute pain, and thus an additional or higher rating is not warranted under DC 7804.  Id. 

The Board has additionally considered rating the Veteran's service-connected scars under a different diagnostic code, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  

II.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the symptoms of elevation, asymmetry, and size of the scars are contemplated by the criteria found at 38 C.F.R. § 4.118.  Moreover, more severe manifestations are contemplated by the rating schedule - including unstable or painful scars and visual or palpable tissue loss, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability rating in excess of 10 percent for scars, right eyebrow and right forehead, is denied. 


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea and cardiomyopathy.  He reports that he has experienced symptoms of fatigue associated with these disabilities during and continuously since active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that remand is necessary to provide the Veteran with a new VA medical examination to determine the nature and etiology of his cardiomyopathy.  The Veteran's private treatment records reflect that he was diagnosed with secondary cardiomyopathy in November 2006 and received continued treatment for non-ischemic cardiomyopathy through July 2008.  In the September 2009, the Veteran was provided with a VA examination at which he reported being diagnosed with cardiomyopathy which had existed for four years.  The examiner conducted a physical examination of the Veteran and rendered a diagnosis of heart murmur.  Significantly, the examiner did not provide any discussion of or otherwise indicate that he reviewed the claims file or considered the Veteran's past diagnoses of cardiomyopathy.  In addition, he failed to provide an opinion as to whether it is at least as likely as not that the Veteran's cardiomyopathy is related to his military service.  

The Board finds that the September 2009 VA examination is inadequate.  The Veteran's claim was filed in February 2007, and private medical records associated with the claims file reflect that he was diagnosed with cardiomyopathy during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the September 2009 VA examiner failed to address the etiology of the Veteran's cardiomyopathy, remand is required to obtain a new VA examination addressing whether the Veteran's cardiomyopathy is related to his military service or any incident therein.  See Barr, 21 Vet. App. 305; Stefl, 21 Vet. App. at 123.  

The Board additionally finds that a VA examination is needed to determine the nature and etiology of the Veteran's sleep apnea disability.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record demonstrates that the Veteran was diagnosed with sleep apnea immediately prior to and during the pendency of the current appeal.  Specifically, a January 2007 private treatment record notes a diagnosis of obstructive sleep apnea, and the Veteran testified at his December 2013 Board hearing that he continues to utilize a continuous positive airway pressure (CPAP) machine to treat the disability.  The Veteran additionally testified at the hearing that during active service, his wife observed and informed him that he stopped breathing during his sleep.  He further stated that though he experienced fatigue during service, he failed to seek treatment for his symptoms due to his work commitments.  There is no reason to doubt the Veteran's credibility.

Here, as the evidence of record tends to show that the Veteran's current sleep apnea may be related to service, on remand, the Veteran must be provided with a VA examination to determine the nature and etiology of this disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA physician to determine the nature and etiology of his cardiomyopathy.  The claims file, including a copy of this remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current heart condition and associated symptoms, and include a detailed description of that history in his or her report; and

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's cardiomyopathy disability had onset during or was caused by his active service. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of his sleep apnea.  The claims file, including a copy of this remand, must be provided to the examiner for review.  All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Interview the Veteran as to the relevant history of his current sleep apnea and associated symptoms, and include a detailed description of that history in his or her report; and

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's sleep apnea disability had onset during or was caused by his active service. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


